Citation Nr: 1612614	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-40 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for a low back disability prior to August 10, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2008 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in November 2013, when it was remanded for further development, to include obtaining additional medical evidence and an addendum to the VA opinion of record.  The Veteran was asked to provide a signed release to allow VA to obtain copies of his private acupuncture treatment records in a letter sent in January 2014.  He did not provide a signed release or a copy of the records.  The Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining their claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Other records from VA treatment which were outstanding were obtained during the remand period and were associated with the claims file.  As such, the Board deems that there was substantial compliance with the remand instructions with respect to obtaining the private treatment records.  The VA addendum opinion was obtained in February 2014.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Obstructive sleep apnea did not have had its onset in service and was not caused or aggravated by PTSD, to include as a result of any medication used to treat PTSD.

2.  Prior to August 10, 2009, the Veteran's low back disability was manifested by full range of motion with occasional flare-ups of pain and no objective evidence of arthritis.  

3.  As of August 10, 2009, the Veteran's low back disability has been manifested by limitation of motion to include flexion to 40 degrees and combined limitation of motion of 90 degrees, but not by ankylosis of the thoracolumbar spine or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for an initial compensable disability rating for low back disability were not met prior to August 10, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for a disability rating for low back disability higher than 20 percent since August 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2009, July 2013, and February 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  


Principles of Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  


Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea, which he asserts was incurred in service or as a result of his PTSD, to include weight gain resulting from side effects of medication to treat PTSD.  The Veteran's service treatment records do not contain any evidence of complaints, treatment, or diagnosis of any sleep problems, to include sleep apnea, during service.  In medical records completed in service in May 2003 and March 2004 the Veteran denied feeling tired after sleeping.  At the time of service entrance, the Veteran was shown to weigh 160 pounds; in October 2005 he weighed 225 pounds.  At the time of the sleep study which diagnosed sleep apnea, the Veteran's weight was shown to be 246 pounds.  In January 2012, the Veteran weighed 290 pounds and as of January 2013 he weighed 277 pounds.  

At a VA examination in June 2013, the Veteran gave a history of being diagnosed with severe obstructive sleep apnea in 2008, for which he used a CPAP machine.  He reported having gained and lost weight and persistently experienced symptoms he attributed to sleep apnea.  He stated that prior to the sleep study he would snore loudly and that he was told it sounded like he was choking in his sleep; he was first told this while he was in Iraq.  He reported that his military peers checked on him because of concern about his sleep and that his wife had told him it sounded like he was trying to catch his breath.  He stated that one of the medications he was given for his PTSD, Seroquel, had caused him to gain weight, so he no longer took that medicine and took fluoxetine instead.  

The examiner offered the opinion that the Veteran's sleep apnea was not incurred in service or otherwise the result of service.  The examiner acknowledged the Veteran's statements that his peers in service had told him that he snored and that his wife had told him the same, although there were no corroborating statements from them.  The examiner noted, however, that the Veteran's medical records did not show complaints of typical symptoms related to sleep apnea in service, such as daytime fatigue, poor sleep, snoring, or witnessed periods of apnea.  The examiner also noted that the Veteran had stated in 2003 and 2004 medical questionnaires after deployment that he did not feel tired after sleeping, which is a prominent manifestation of obstructive sleep apnea.  The examiner observed that the Veteran gained a significant amount of weight after service separation and obesity is a significant risk factor for apnea.  A history of snoring is insufficient basis for diagnosing sleep apnea; witnessed periods of apnea are stronger indicators of potential apnea.  However, the only definitive diagnostic process is a sleep study.  Based on the lack of independent verification of sleep apnea episodes in service in combination with the significant amount of weight gain after service, and considering his denial in 2003 and 2004 of feeling tired after sleep, the examiner did not find that the Veteran's sleep apnea was incurred in or related to his service.

The examiner also offered the opinion that the Veteran's obstructive sleep apnea was not caused by or the result of his PTSD.  The examiner noted that the medical literature showed an increased rate of apnea in veterans with PTSD but "association does not equal causation."  Rather, there was no biologically plausible mechanism for PTSD to cause sleep apnea and no demonstrated temporal relationship which would show causation, because there was no medically plausible link between PTSD and the structural changes in the airway that caused respiratory obstruction during sleep.  The examiner stated that it was more plausible that the Veteran's sleep apnea was triggered by his excessive weight gain following service separation, since obesity is a significant risk factor for sleep apnea.  However, the examiner did not find that the Veteran's PTSD caused his obesity because his weight gain was steady and significant while on various medications and did not stop once he discontinued use of Seroquel. 

In an addendum opinion obtained in February 2014, the examiner continued her opinion that the Veteran's obstructive sleep apnea was not incurred in service or otherwise the result of service nor was it caused or aggravated by PTSD.  Specifically, the examiner reviewed and considered the Veteran's reports of difficulty breathing in the March 2004 post-deployment health assessment.  She noted that the service treatment records for that deployment showed that the Veteran had suffered respiratory problems as a result of altitude sickness and exercise-induced shortness of breath.  As such, the complaint of breathing problems was not related to the Veteran's sleep apnea because the other symptoms of sleep apnea were not shown, specifically a history of daytime fatigue.  The examiner also discussed the treatment notes from just shortly prior to the sleep study which diagnosed the Veteran's sleep apnea, wherein he reported that he had recently begun to experience problems with sleeping and with waking up feeling as if he was choking.  It was a result of his complaints of the onset of these symptoms that the sleep study was performed.  The examiner noted that this represented the first and the only clear record of symptoms consistent with obstructive sleep apnea.  The examiner also considered the Veteran's weight gain as a factor in the development of sleep apnea, noting that "selecting a particular point during the pattern of weight gain at which the disorder manifested itself would require speculation."  She stated that obstructive sleep apnea is usually considered to have manifested when symptoms are significant enough to be noticed and reported by the patient.  Based on the Veteran's history as shown by his statements and the medical records, the examiner did not find that the Veteran's sleep apnea was caused by any weight gain attributable to the treatment of PTSD.  The examiner also stated that sleep apnea was not aggravated by PTSD because it is a structural disorder of the airways due to actual mechanical obstruction during sleep and there "is no plausible biomedical explanation" of worsening of the sleep apnea because "PTSD has not structural impact on the airways."

After reviewing all of the evidence discussed above, the Board finds that the Veteran's obstructive sleep apnea did not have its onset in service and is not the result of the Veteran's service.  The VA examiner provided a clear and rational explanation for the opinion that sleep apnea was not shown in service, specifically noting that the Veteran's breathing difficulties reported in service were the result of altitude sickness and exercise-induced exertion, and that the Veteran denied the significant indicator for sleep apnea of still feeling tired after sleeping.  In addition, the examiner pointed to the VA treatment records at the time that sleep apnea was diagnosed and to the Veteran's statements that he had recently begun to wake up feeling like he was choking.  While there are reports by the Veteran that both his fellow service members and his wife reported loud snoring and observation of breathing difficulty while sleeping, the VA examiner explained that these symptoms are not considered sufficient to diagnose sleep apnea.  The Veteran has not submitted any medical opinion or evidence to the contrary.  The preponderance of the evidence being against the Veteran's claim, the benefit-of-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).  For these reasons, service connection as a result of incurrence in service or direct causation is denied.

The Board has also considered the Veteran's arguments that his obstructive sleep apnea was caused or aggravated by his PTSD, to include as a result of weight gain caused by medication prescribed to treat PTSD.  The VA examiner offered the clear opinion with a convincing rationale that the Veteran's PTSD could not have caused or aggravated his obstructive sleep apnea.  Specifically, the examiner noted that obstructive sleep apnea is structural disorder of the airway caused by actual biomechanical obstruction that is especially problematic during sleep.  The examiner stated that there was no known physical or medical process whereby the mental health disorder of PTSD could affect the structure of the Veteran's airway.  

While the VA examiner did state that it was more likely that the Veteran's obstructive sleep apnea was impacted or even triggered by the post-service weight gain and subsequent obesity of the Veteran, this is not clearly shown to have caused the onset of sleep apnea.  In addition, the VA examiner raised the question of whether the weight gain was caused by the Veteran's PTSD medication, inasmuch as the Veteran stated that he had stopped taking Seroquel because it caused him to gain weight, but the Veteran's weight gain is shown to have continued even after that time.  The examiner stated that she was unable to attribute the Veteran's weight gain to the treatment of his PTSD and further stated that she could not pinpoint a specific weight at which the disorder was manifested.  Only the specific symptoms reported by the Veteran just prior to the sleep study and the findings of the sleep study were considered specific enough to be considered as diagnostic of sleep apnea.  This is the only medical evidence of record which addresses the question of the Veteran's weight gain and the onset of his sleep apnea; he has not provided any medical evidence to support his contention.  

The Board has not ignored the Veteran's opinion that his sleep apnea had onset during service or was caused or aggravated by his PTSD.  There is no evidence that the Veteran has any expertise in the diagnosis or cause or worsening of sleep apnea.  In other words, he is a non-expert or layperson in such matters.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service or to a service connected disability, whether such opinions are competent evidence depends on the question at issue and case specific facts.  

Although it is error to categorically reject a non-expert nexus opinions, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus, causation, or aggravation opinion, or diagnosis, is competent evidence.  

Sleep apnea is not a simple condition but rather is a complex one and determining if observed symptoms are due to sleep apnea or what causes or worsens sleep apnea requires medical expertise.  This is clear from the medical evidence of record, showing that sleep apnea is diagnosed by a sleep study, not by mere observation of such physical occurrences as snoring.  Therefore, the lay opinion evidence of whether he had sleep apnea during service or whether it was caused or aggravated by his PTSD is not competent evidence.  

As such, the preponderance of the evidence is against the Veteran's claim of service connection either on a or direct or secondary basis.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Assigning Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this instance, staged ratings of 0 percent (noncompensable) and 20 percent have been assigned for the Veteran's low back disability; the Veteran is appealing both ratings.

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2). 

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.


Low Back Disability

The Veteran is service connected for a low back disability diagnosed as low back strain.  The assigned disability ratings are 0 percent (noncompensable) from July 2, 2005 through August 10 2009, and 20 percent thereafter.  He seeks an increased rating for both periods.

An October 2005 X-ray of the Veteran's low back showed it to be "unremarkable."  At the VA examination in March 2006, the Veteran reported flare-ups of back pain when he bent at a 90 degree angle or when lifting more than 25 pounds.  He got significant relief from over-the-counter painkillers.  He was able to walk for extended lengths of time and unlimited distances, but could not run.  He had left his job as a bricklayer because lifting the bricks hurt his back and had moved on to a job at Wal-Mart.  He had not experienced incapacitating episodes and he had a normal walking gait.  He had full range of motion, although he reported pain at 90 degrees of flexion.

A treatment note from March 2007 stated that the Veteran had recently quit his job at Wal-Mart because of his back pain.  Bending, standing, and sitting all tended to increase his pain, which he reported as constant.  The provider noted that the Veteran had a discrepancy in the length of his legs, but no other objective findings.  

A treatment note from September 2007 noted that the Veteran had normal range of motion throughout his low back, but reported pain with flexion and extension.

At the August 2009 VA examination the Veteran reported that he used over-the-counter medications to treat his pain without true relief.  He had pain flare-ups when bending to 90 degrees or when lifting loads heavier than 25 pounds.  He reported feelings of weakness and stiffness and swelling in his low back.  He stated that he needed to sit down to relieve his back pain after walking several hundred feet.  He reported that he had quit his job at Walmart because he was on medication and almost fell off of a ladder.  He reported that he used to be a bricklayer but stopped doing that job because he could not lift brick without hurting his back.  The record shows that the Veteran has been granted a total disability rating based on individual employability.  The examiner found his lower extremities normal bilaterally, with normal strength and equal reflexes of two plus.  

He had no incapacitating episodes in the prior 12 months and his gait was normal.  There was tenderness to palpation.  Range of motion findings were noted to be flexion to 40 degrees, extension to 10 degrees, bilateral flexion and rotation to 10 degrees, with pain throughout the entire range of motion.  Repetitive motion did not result in any additional limitations and the VA examiner stated that he could not offer an opinion as to any additional limitation from flare-ups.  X-rays taken as part of the examination showed no pathology in the lumbosacral spine.  

An X-ray of the low back taken in February 2010 showed narrowing of the lower thecal sac due to prominent epidural fat and a right-sided disc herniation with nerve root impingement at the L5-S1 level.

At the July 2013 VA examination, the Veteran reported that his low back pain had gotten worse.  If he worked outside in the yard he needed to stop and rest after 10 minutes and stretch out the pain in his low back.  He reported that pain flare-ups interfered with his activities, specifically playing with his children, housework, and yard work.  He had not received relief from physical therapy or epidural injections, but did get some easing of the pain with acupuncture treatment.  He had purchased a back brace to use if he knew he would be lifting things or doing physical activity, and described occasionally experiencing a left-sided muscle spasm.  On examination his range of motion included flexion to 90 degrees and full range of motion in the other planes, with no objective evidence of pain.  There was no additional limitation after repetitive motion and function loss was described only as pain on motion.

He had normal strength in his lower extremities, no muscle atrophy, normal lower extremity reflexes, normal sensory examination of the lower extremities, negative straight leg raising test, no signs or symptoms of radiculopathy, and no other neurologic abnormalities.  

Based on the evidence set forth above, the assigned staged ratings of 0 percent (noncompensable) prior to August 10, 2009, and 20 percent thereafter are appropriate and an increased disability rating is not warranted for either period.  The record shows that the Veteran has a diagnosis of lumbar strain and there is no evidence of arthritis on X-ray.  As such, the provisions of Diagnostic Codes 5003 and 5010 that allow for a 10 percent disability rating for noncompensable limitation of motion with X-ray evidence of arthritis do not apply.  All range of motion testing performed on examination prior to August 10, 2009 was normal, with flexion to 90 degrees, although the Veteran did report pain at 90 degrees.  In addition, the examination reports did not describe any additional functional limitation which would indicate the need for increased disability ratings based on 38 C.F.R. §§ 4.40 and 4.45.  The Veteran's pain on motion without additional functional limitation is insufficient for a compensable disability rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

With respect to the disability rating assigned after August 10, 2009, the evidence does not support assignment of a rating any higher than 20 percent.  The Veteran demonstrated limitation of motion with flexion to only 40 degrees and combined range of motion of only 90 degrees, both findings being consistent with the 20 percent disability rating assigned.  A disability rating higher than 20 percent would require evidence of limitation of forward flexion to 30 degrees or less.  Even considering the Veteran's flare-ups of pain as reported to the VA examiner, there is no evidence that the Veteran has ever had limitation of motion to only 30 degrees of flexion.  At the July 2013 VA examination, the Veteran once again demonstrated full range of motion with forward flexion to 90 degrees, a finding clearly in excess of the 60 degrees which is the criteria for a 20 percent rating.  Inasmuch as the Veteran's range of motion of the lumbar spine is shown to have improved since August 10, 2009, an increased disability rating is not warranted.  

Additionally, the preponderance of evidence is against a finding that he has had any neurologic abnormality associated with his low back disability.  Therefore, a separate rating or ratings for neurologic manifestations is not warranted.  


Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans low back disability are  addressed by criteria found in the rating schedule.  Essentially he reports pain; this is contemplated by the General Formula as informed by 38 C.F.R. § 4.40 and § 4.59.  The schedular criteria also contemplate the Veteran's level of disability and allow for greater compensation for higher levels of disability that the Veteran is not shown to have.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has other service-connected disabilities - PTSD, right patellofemoral syndrome, and left knee strain.  The record does not rise to an equipoise level as to a collective effect of these other service connected disabilities acting on his low back disability. Thus there is no collective effect in this case that makes his disability picture an unusual or exceptional one.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

For these reasons, the Board concludes that the preponderance of evidence is against granting higher or additional schedular ratings for his low back disability or referring the claim for extraschedular consideration, for any period on appeal.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD, is denied.

Entitlement to an initial compensable disability rating for a low back disability prior to August 10, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for a low back disability after August 10, 2009, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


